Simmons, Q. J.
Where one is indicted for the offense of “ involuntary manslaughter in the commission of an unlawful act,” and the jury finds the defendant “ guilty of involuntary manslaughter in the commission of a lawful act,” it is error to overrule a motion to arrest the judgment on such verdict on the ground that the latter “ does not find the defendant guilty of any offense known to the law of Georgia.” Involuntary manslaughter in the commission of a lawful act is not punishable in this State, unless it is done without due caution and circumspection, and this last ingredient is wholly lacking in the finding of the jury as above set out.

Judgment reversed.


All the Justices concurring, except Lewis, J., absent.

Indictment for involuntary manslaughter. Before Judge Roberts. Pulaski superior court. February 22, 1902.
W. L. Grice & Sons, for plaintiff in error.
J. F. BeLacy, solicitor-general, and V. B. Robinson, contra.